EXHIBIT 10.7
 
CONSULTING AGREEMENT
 
This CONSULTING AGREEMENT (the “Agreement”) is entered into as of the 16th day
of September, 2011 by and between Aspen University Inc., a Delaware corporation
(the “Company”), and Higher Education Management Group, Inc. (the “Consultant”).


WHEREAS, the Company desires to retain the services of the Consultant and the
Consultant is willing to accept such service arrangement and render such
services, all upon and subject to the terms and conditions contained in this
Agreement;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth in this Agreement, and intending to be legally bound, the Company and the
Consultant agree as follows:


1.           Engagement.  The Company hereby engages and retains the Consultant
and the Consultant hereby agrees to render services upon the terms and
conditions hereinafter set forth.


2.           Term.  The term of this Agreement (the “Term”) shall commence on
the date of this Agreement and shall continue for a period of two (2) years,
unless sooner terminated in accordance with the provisions of Section 6.


3.           Services.  During the Term, the Consultant shall use good faith
efforts to make himself reasonably available to consult with the Company on
educational matters related to accreditation (the “Services”) upon the written
request of the Company; provided, however, the Consultant shall not be required
to perform Services for more than (i) 20 hours per calendar month, (ii) 10 hours
in any one (1) week, or (iii) 8 hours in any one (1) day.  The Company shall use
good faith efforts to provide Consultant with reasonable prior written notice of
its need for Consultant’s Services and acknowledges that Consultant will have
other business interests and activities and will not always be available to
provide Services on the days or according to the schedule desired by
Company.  Consultant shall perform such Services from his home office or from
such other location as shall be acceptable to Consultant in his sole
discretion.  Consultant shall report to the Company’s CEO, who shall be
Consultant’s principal contact at the Company in regard to the
Services.  Consultant shall perform the Services in a diligent and competent
manner. All services shall to be performed by the Consultant under this
Agreement shall be performed by Patrick Spada (“Spada”).


 
1

--------------------------------------------------------------------------------

 
 
4.           Compensation and Expenses.


(a)           Compensation.  During the Term, the Company shall pay the
Consultant a monthly fee of $11,666.67 for services provided
hereunder.  Notwithstanding the preceding, (i) $151,666.67, constituting the
first 13 months’ fees, shall be paid to Consultant in advance on the date of the
execution and delivery of this Agreement, and (ii) the monthly fee shall be paid
in advance to Consultant on the first day of each month commencing on the 14th
month. Such fees shall be due and payable in full and Company shall not receive
a refund or credit if Company does not use Consultant’s Services for 20 hours in
any one month, provided that such failure is not due to Consultant’s refusal to
provide the Services as required hereunder.
 
Notwithstanding anything contained herein to the contrary, the Consultant hereby
agrees to allow the Company to offset amounts due the Consultant under this
Agreement as follows: (i) $2,000 per month with respect to monthly payments
commencing in the 14th month, and (ii) $2,793 with respect to the payment due on
the 24th month of this Agreement, for a total of $22,793. These offsets arose
from that certain loan from the Company to Spada, who is the sole shareholder of
the Consultant, and are in accordance with that certain agreement dated as of
the date of this Agreement by and among the Company, the Consultant, and Spada.
 
(b)           Records.  The Consultant shall maintain a monthly time sheet
detailing the tasks performed by the Consultant and time spent on such
tasks.  Within ten (10) business days of a written request by the Company for a
copy of any such time sheet, the Consultant shall provide a copy of such time
sheet to the Company.
 
(c)           Expenses.  If approved in advance by the Company, the Company
shall reimburse travel and other expenses and costs incurred by Consultant in
the performance of Services.  All approved expenses shall be reimbursed by the
Company within fifteen (15) days of being submitted to the Company by
Consultant.
 
5.           Independent Contractor Relationship.
 
(a)           The Consultant acknowledges that the Consultant is an independent
contractor and not an employee of the Company, and that the Consultant is not
the legal representative or agent of the Company. Consultant does not have the
power to obligate the Company for any purpose other than specifically provided
in this Agreement.  The Consultant further acknowledges that the scope of his
engagement hereunder does not include any supervisory responsibilities with
respect to the Company’s personnel. The Consultant expressly acknowledges that
the relationship intended to be created by this Agreement is a business
relationship based entirely on, and circumscribed by, the express provisions of
this Agreement and that no partnership, joint venture, agency, fiduciary or
employment relationship is intended or created by reason of this Agreement.
 
(b)           The Company shall carry no worker’s compensation insurance or any
health or accident insurance to cover the Consultant or his employees.  The
Company shall not pay contributions to social security, unemployment insurance,
federal or state withholding taxes, nor provide any other contributions or
benefits, which might be expected in an employer-employee relationship.  Neither
the Consultant nor his employees shall be entitled to medical coverage, life
insurance or to participation in any current or future Company pension plan.
 
(c)           The Company, to the extent applicable, shall issue the Consultant
a Form 1099 for all payments made hereunder.  All taxes, withholding and the
like on any and all amounts paid under this Agreement shall be the Consultant’s
responsibility. The Consultant agrees that the Consultant shall indemnify and
hold the Company, its employees, affiliates, and agents, harmless from and
against any judgments, fines, costs, or fees associated with such payments
hereunder.
 
 
2

--------------------------------------------------------------------------------

 
 
6.           Termination.


(a)           This Agreement shall automatically terminate on the date that the
Consultant first publicly sells any shares of Aspen common stock.


(b)           Consultant shall have the right to terminate this Agreement
through ninety (90) days notice to Company at any time after the first
anniversary of this Agreement.


(c)           Notwithstanding the preceding, the Company shall have the right to
terminate this Agreement immediately if Consultant willfully breaches Section 7
and fails to cure any such breach within thirty (30) days of receiving written
notice of such breach from the Company.


(d)           Upon termination of this Agreement, the Consultant shall only be
entitled to receive any compensation earned and any expenses incurred in
accordance with this Agreement though the effective date of termination.  Any
and all other rights granted to the Consultant under this Agreement shall
terminate as of the date of such termination.


7.           Confidentiality; Non-Competition and
Non-Solicitation.  Consultant’s performance of Services shall be covered by the
amended and restated Non-Disclosure, Non-Competition, and Non-Solicitation
Agreement entered into between Consultant and Company on or about the date
hereof (the “Amended Non-compete”).


8.           Equitable Relief.  The Company and the Consultant recognize that
the Services to be rendered under this Agreement by the Consultant are special,
unique and of extraordinary character, and that in the event of the breach by
the Consultant of the terms and conditions of this Agreement or if the
Consultant shall take any action in violation of Section 7, the Company shall be
entitled to institute and prosecute proceedings in any court of competent
jurisdiction to enjoin the Consultant from breaching the provisions of Section
7.  In such action, the Company shall not be required to plead or prove
irreparable harm or lack of an adequate remedy at law or post a bond or any
security.


9.           Survival.  Sections 6(d) and 7 through 18 shall survive termination
of this Agreement.


10.           Assignability.  The rights and obligations of the Company under
this Agreement shall inure to the benefit of and be binding upon the successors
and assigns of the Company.  The Consultant’s obligations hereunder may not be
assigned or alienated without the prior written consent of the Company and any
attempt to do so by the Consultant will be void.


 
3

--------------------------------------------------------------------------------

 
 
11.           Severability.  If any provision of this Agreement otherwise is
deemed to be invalid or unenforceable or is prohibited by the laws of the state
or jurisdiction where it is to be performed, this Agreement shall be considered
divisible as to such provision and such provision shall be inoperative in such
state or jurisdiction and shall not be part of the consideration moving from
either of the parties to the other.  The remaining provisions of this Agreement
shall be valid and binding and of like effect as though such provisions were not
included. If any restriction set forth in this Agreement is deemed unreasonable
in scope, it is the parties’ intent that it shall be construed in such a manner
as to impose only those restrictions that are reasonable in light of the
circumstances and as are necessary to assure the Company the benefits of this
Agreement.


12.           Notices and Addresses.  All notices, offers, acceptance and any
other acts under this Agreement (except payment) shall be in writing, and shall
be sufficiently given if delivered to the addressees in person, by Federal
Express or similar national overnight delivery service that provides a delivery
receipt, or by facsimile delivery followed by Federal Express or similar next
business day delivery, as follows:
 

  To the Company:  To the Consultant:               Aspen University Inc.  
Higher Education Management Group, Inc.       224 West 30th Street   144 Vista
Drive       Suite 604     Cedar Knolls, NJ 07927       New York, NY 10001  
Attn: Mr. Patrick Spada       Attn: Mr. Michael Mathews      

 
or to such other address as either of them, by notice to the other may designate
from time to time.  The transmission confirmation receipt from the sender’s
facsimile machine shall be evidence of successful facsimile delivery. Time shall
be counted to, or from, as the case may be, the delivery in person or by
mailing.


13.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  The execution of this
Agreement may be by actual or facsimile signature.


14.           Attorney’s Fees.  In the event that there is any controversy or
claim arising out of or relating to this Agreement, or to the interpretation,
breach or enforcement thereof, and any action or proceeding is commenced to
enforce the provisions of this Agreement, the prevailing party shall be entitled
to a reasonable attorney’s fee, costs and expenses.


 
4

--------------------------------------------------------------------------------

 
 
15.           Governing Law.  This Agreement and any dispute, disagreement, or
issue of construction or interpretation arising hereunder whether relating to
its execution, its validity, and the obligations provided therein or performance
shall be governed or interpreted according to the internal laws of the State
of New Jersey without regard to choice of law considerations.


16.           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties and supersedes all prior oral and written agreements between
the parties hereto with respect to the subject matter hereof.  Neither this
Agreement nor any provision hereof may be changed, waived, discharged or
terminated orally, except by a statement in writing signed by the party or
parties against whom enforcement or the change, waiver discharge or termination
is sought.


17.           Additional Documents.  The parties hereto shall execute such
additional instruments as may be reasonably required by their counsel in order
to carry out the purpose and intent of this Agreement and to fulfill the
obligations of the parties hereunder.


18.           Section and Paragraph Headings.  The section and paragraph
headings in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement.


[Signature Page to Follow]
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and the Consultant have executed this Agreement
as of the date and year first above written.
 

  COMPANY:           Aspen University Inc.          
 
By:
 /s/ Michael Mathews       Michael Mathews, Chief Executive Officer            
CONSULTANT:
          Higher Education Management Group, Inc.             By:  /s/ Patrick
Spada       Patrick Spada, President  

 
 
6
 